Citation Nr: 1628901	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  15-00 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right hand disability.

2.  Entitlement to a rating in excess of 10 percent for right hand scars.

3.  Entitlement to total disability evaluation based on individual unemployability as a result of service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Navy from January 1976 to November 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In November 2014, the Veteran requested a hearing before a Veterans Law Judge.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing in June 2016.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board will take a moment to explain the procedural history of the Veteran's prior claims to ensure that the Veteran has a full and complete understanding of the status of his appeal at the Board.  

The Veteran previously filed claims for entitlement to earlier effective dates for the Veteran's right hand disability and right hand scar, claims for increased rating for the Veteran's right hand disability and right hand scar, and a claim for TDIU.  These claims were denied by June 1997, July 1997, and December 1999 rating decisions, which the Veteran appealed to the Board.  The claims were denied by a November 3, 2000, Board decision.  The Veteran appealed the November 2000 Board decision to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In March 2003, the Court issued an order that vacated the Board decision and remanded the claims, which the Veteran appealed to the United State Court of Appeals for the Federal Circuit (Federal Circuit).  In August 2004, the Federal Circuit issued an ordered that reversed the March 2003 Court order.  In August 2005, the Court affirmed the original November 2000 Board decision, which denied the Veteran's claims.  The Veteran appealed the August 2005 Court decision to the Federal Circuit.  In June 2006, the Federal Circuit dismissed the appeal for lack of jurisdiction.  The Veteran appealed the June 2006 Federal Circuit decision to the United States Supreme Court, which denied hearing the case on October 2, 2006.  As such, no further action is permitted on the previous claims and the Board only has jurisdiction over the June 2012 claims, which were denied by the April 2014 rating decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran's last VA examinations for his right hand disability and right hand scars were in July 2000, sixteen years ago.  He was scheduled for an examination in February 2014 in Tuscaloosa, Alabama, but he failed to report.  The most recent correspondence received from the Veteran shows a New York mailing address.  Moreover, the Veteran has 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A new examination is required to evaluate the current nature and severity of the Veteran's right hand disability and right hand scars.

Additionally, the issue of TDIU is inextricably intertwined with the adjudication of the other remanded issue, and therefore it too will be remanded.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran to confirm his current mailing address and confirm he is living in New York once again.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right hand disability and right hand scars.  The examiner should also provide an opinion as to the impact of the Veteran's disabilities on the Veteran's employability.

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

